                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                        NO. 5:16-CR-47-1H



    UNITED STATES OF AMERICA
                                                                          ORDER
        v.

    REGINALD ALEXANDER STUBBS


        This matter is before the court regarding a motion to release sealed reports, DE 15, 88, 90 and

95, and sealed motions, DE 104 and 107 in the above captioned case to appointed counsel, Attorney

Stephen Goodwin, for the purpose of representing Reginald Stubbs in competency matters in Robeson

County Superior Court.

        The court finds the request to release DE 15, 88, 90, DE 95, 104 and 107 to be reasonable.

Therefore, the Court hereby orders that Defendant’s counsel release DE 15, 88, 90, 95, 104 and 107

to Stephen Goodwin, Appointed Attorney for Reginald Stubbs. These documents shall remain sealed

while in the possession of Attorney Goodwin. If it becomes necessary for DE 15, 88, 90, 95, 104 and/or

107 to be filed in a state court proceeding, each document should be filed under seal in the respective

state court.

        This 8th day of March, 2020.




                                              MALCOLM J. HOWARD
                                              Senior United States District Judge




                                                  -1-
